Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: PreMD Reports First Quarter Results << - FDA appeal progressing - Appointment of new board of director - PREPARE data selected as a 'highlighted' poster at American Heart Association Conference on Arteriosclerosis, Thrombosis and Vascular Biology (ATVB) in Atlanta >> TORONTO, May 15 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; Amex: PME) today announced unaudited financial results for the first quarter fiscal 2008 ended March 31, 2008. "During the first quarter of 2008, we continued to develop and execute processes that address the concerns we have faced as an organization recently," said Brent Norton, president and CEO of PreMD. "To date, we have implemented a comprehensive strategic plan which includes our FDA appeal options and further reductions in the Company's cost structure. This will enable us to reduce our expenses going forward, and extend our cash reserves.
